Citation Nr: 1546575	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-15 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE
 
What initial evaluation is warranted for residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar from January 27, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Oklahoma Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1990 to June 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma assigning a noncompensable evaluation as of January 27, 2010.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).
 
The Veteran failed to report to a September 2015 video conference hearing.  He has not provided good cause for his absence, nor has he requested a new hearing.  Therefore, the Board considers his request for a hearing withdrawn.    
 
 
FINDINGS OF FACT
 
1.  The Veteran's service-connected residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar were at no time manifested by reduced motion, or unstable or painful scarring.
 
2.  The Veteran's service-connected residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar, were not manifested by occasional incapacitating exacerbations, or by x-ray evidence of arthritis of multiple involvements of two or more major joints or two or more minor joints groups prior to February 19, 2011.  
 
3.  Since February 19, 2011, the Veteran's service-connected residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar, have been manifested by x-ray evidence of arthritis of multiple involvements of two or more minor joints groups.
 
 

CONCLUSION OF LAW
 
The criteria for a 10 percent rating for residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar, have been met as of February 19, 2011 but not prior thereto.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5229, 5230, 7804. (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded several examinations to evaluate his residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations are adequate, as they involve a review of the Veteran's pertinent medical history and provide an adequate basis for the opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
This appeal was remanded in October 2014 in order to provide the Veteran notice at his current address of his video conference hearing.  The Veteran was scheduled for a September 2015 video conference hearing and he was mailed a hearing notice in July 2015.  The notice was mailed to the correct address on file.  See July 2015 Correspondence; December 2012 Change of Address.  The Board notes that prior correspondence which was mailed to the Veteran did not include his apartment number and was returned as undeliverable.  However, both the Board's October 2014 Remand as well as the RO's July 2015 notice of hearing included the Veteran's apartment number and neither was returned as undeliverable.  The Board is satisfied the Veteran received proper notice of his hearing, and as such, there has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (It is the Veteran's burden to keep VA apprised of his whereabouts.    If he does not do so, VA is not obligated to "turn up heaven and earth to find him.")  
 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
 
Analysis
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran asserts his service-connected residuals of a crush injury to the left third, fourth, and fifth fingers, to include scar, warrants an initial compensable evaluation.  The Veteran filed his claim in February 2010.  In a June 2010 rating decision VA granted service connection and assigned an initial noncompensable evaluation under § 4.71a, Diagnostic Code 5230, pertaining to any limitation of motion to ring or little finger, and Diagnostic Code 7804, pertaining to unstable or painful scar(s).  The Veteran asserts a higher evaluation is warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

I.  Range of Motion and Scarring
 
Under Diagnostic Code 5230, there is no compensable rating available for limitation of motion of the ring or little finger.  Diagnostic Code 5229 provides for a rating of 10 percent when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Any lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a.
 
The May 2010 and February 2011 VA examinations both reveal normal range of motion in all fingers of the Veteran's left hand, with the February 2011 examiner specifically noting no gap between the long finger and proximal transverse crease of the hand.  Therefore, no compensable rating for a limitation of finger motion is warranted.

The Veteran contends that he is entitled to a compensable rating for the surgical scar on his left ring finger.  See June 2010 Notice of Disagreement.  Under Diagnostic Code 7804, a compensable rating is warranted when one or two scars are unstable or painful.  An unstable scar is defined under Note 1 which states an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
 
According to the May 2010 VA examination, residuals of the Veteran's service-connected crush injury includes a scar on the left ring finger measuring one centimeter by one-tenth of one centimeter.  Although the Veteran complained of pain and numbness in his fingers, an examination of the scar revealed no evidence of pain.  There is no underlying tissue damage, keloid formation or inflammation, or any indication of frequent loss of covering of skin over the scar.  Therefore, the Veteran is not entitled to a compensable evaluation due to his scar.  
 
The Board has considered all of the treatment records identified by the Veteran. However, all of the records pertaining to the left hand include treatment for carpal tunnel syndrome only, which the Veteran is not service-connected for.  In August 2010, electromyogram/nerve conduction velocity testing revealed bilateral carpal tunnel syndrome.  He was treated in September 2010 for numbness and tingling in both hands and was diagnosed with bilateral carpal tunnel syndrome.  He underwent a left carpal tunnel release in October 2010 and followed up with treatment in November 2010 and January 2011.  The Veteran has not identified any treatment specific to his service-connected residuals of crush injury to the left third, fourth, and fifth fingers, to include scar.  
 
II.  Arthritis
 
A February 19, 2011 x-ray revealed scattered mild interphalangeal joint degeneration of the left hand, which is a form of arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, when arthritis is due to trauma substantiated by x-ray findings, it is to be rated under Diagnostic Code 5003 ("arthritis, degenerative").  Per 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion the following ratings apply: a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints groups, with occasional incapacitating exacerbations; a 10 rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints groups.  
 
Minor joints are defined for the purpose of rating a disability from arthritis as multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities.  See 38 C.F.R. § 4.45(f).

Diagnostic Code 5215, note 1 contains the schedule that sets forth the normal range of movement for digits II through V.  The MCP joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint (DIP) has a range of zero to 70 or 90 degrees of flexion.  
 
As noted above, both VA examinations reveal a normal range of motion in all fingers of the Veteran's left hand.  See March 2010 and February 2011 VA examinations.  In the absence of limitation of motion, a compensable rating is warranted with x-ray evidence of arthritic involvement of two or more minor joint groups.  Affording the Veteran the benefit of the doubt, and taking into account the x-ray findings of scattered mild interphalangeal joint degeneration and credible complaints of multiple finger discomfort, the Board concludes the evidence is at least in equipoise that his arthritis involves two or more minor joint groups.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Veteran meets the criteria for an evaluation of 10 percent under Diagnostic Code 5003.  
 
There is no evidence of arthritis in the left hand prior to the February 2011 x-ray.  There also is no evidence of occasional incapacitating exacerbations to warrant an evaluation of 20 percent.  
 
III.  Final Considerations
 
The Board acknowledges the Veteran's subjective complaints of pain.  In this respect, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The March 2010 VA examination includes "pain" as a residual effect of the Veteran's crush injury.  The February 2011 VA examiner similarly diagnoses status post crush injury to the left third, fourth, and fifth fingers with "residual pain."  However, because the Veteran is already entitled to a compensable evaluation under Diagnostic Code 5003, he is not entitled to an additional compensable evaluation strictly for pain.   
 
The Board has considered whether the Veteran is entitled to increased compensation on an extra-schedular basis.  VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that the rating criteria adequately contemplate the symptomatology associated with the Veteran's disability, to include painful motion and arthritis.   The Veteran does not have any symptoms that are unusual or are different from those contemplated by the schedular criteria.  Thus, the Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extrascheduler rating is unnecessary.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may also be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Whether looking at one disability or the combined effects of all of the service-connected disabilities, extrascheduler referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  The February 2011 VA examination notes the Veteran's condition has no effect on his daily activities.  The May 2010 VA examination notes no limitation of function.  No other situation akin to the demonstrative governing norms is shown by the evidence of record.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  
 
ORDER
 
Entitlement to an evaluation of 10 percent, but not greater, for residuals of crush injury to the left third, fourth, and fifth fingers, to include scar, is granted as of February 19, 2011, subject to the laws and regulations governing monetary benefits. 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


